DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 7/14/2022 have been entered and action follows:

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed because prior art taken alone or in combination with fails to disclose or teach method for situation awareness, that includes preparing a neural network trained by a learning set, wherein the learning set includes a plurality of maritime images and maritime information including object type information which includes a first type index for a vessel, a second type index for a water surface and a third type index for a ground surface, and distance level information which includes a first level index indicating that a distance is undefined, a second level index indicating a first distance range and a third level index indicating a second distance range greater than the first distance range, wherein pixels, in the plurality of maritime images, being labeled with the first type index, are labeled with the second level index or the third level index, and pixels, in the plurality of maritime images, being labeled with the first level index, are labeled with the second type index or the third type index; obtaining a target maritime image generated from a camera, the camera being installed on a port or a vessel and monitoring surroundings thereof; and determining a distance of a target vessel in the surroundings based on the distance level index of the maritime information being outputted from the neural network which receives the target maritime image and having the first type index, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663